Exhibit 10.03
NUTRITION 21, INC.


AWARD AGREEMENT




THIS AGREEMENT, made as of «Grant_Date», by and between Nutrition 21, Inc., a
New York corporation, 4 Manhattanville Road, Purchase, New York 10577 (the
“Company”), and «First_Last_Name and address» (the “Grantee”).


WITNESSETH:


WHEREAS, the Grantee is now an employee or consultant of the Company and the
Company desires to afford the Grantee an opportunity to acquire, or enlarge,
stock ownership in the Company so that the Grantee may have a direct proprietary
interest in the Company’s success:


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:


1. Grant of Award. Pursuant to the provisions of the Nutrition 21, Inc. [Stock
Option Plan or Stock Plan] (the “Plan”), the Company hereby grants to the
Grantee, subject to the terms and conditions of the Plan and subject further to
the terms and conditions herein set forth, the following:


(a) the right, pursuant to the Plan, to purchase from the Company all or any
part of an aggregate of «Total_Options» shares of Common Stock ($.005 par value)
of the Company at the purchase price of «Grant_Price» per share (the “Stock
Options”). The Stock Options are intended to be Incentive Stock Options under
Section 422 of the Internal Revenue Code of 1986, as amended.


(i) Such Stock Options shall vest and be exercisable as to one-third of such
shares on the anniversary of «Grant_Date» (the “Grant Date”), and as to an
additional one-third of such shares on the second and third anniversaries of the
Grant Date.


(ii) Such Stock Options shall expire ten (10) years from the Grant Date or 89
days after termination of employment, whichever is earlier.


(iii) Any exercise of such Stock Options shall be accompanied by a  written
notice to the Company specifying the number of shares as to which  the Stock
Options are being exercised.


(iv) At the time of any exercise, the purchase price shall be paid in cash,
unless the Company offers a cashless exercise alternative. In that event,
Grantee may elect to pay in cash or use the cashless exercise alternative. The
purchase price equals the number of shares as to which the Stock Options are
being exercised multiplied by the purchase price per share. The Company will
make all necessary tax withholding at the time of exercise, in the manner and to
the extent provided for by law.



--------------------------------------------------------------------------------


(v) The Stock Options are not transferable other than by will or by the  laws of
descent and distribution. During the lifetime of Grantee, the Stock Options
shall be exercisable only by the Grantee.


(vi) The Grantee shall have no rights as a stockholder with respect to any
shares of Common Stock subject to the Stock Options prior to the date of
issuance of a certificate or certificates for such shares.


2. Sale of Shares. Employee agrees to advise the company of the sale of shares
 acquired by exercise of Stock Options, including the date(s) of sale, number of
 shares and price(s).


3. Compliance With Law and Regulations. This award and the obligations of the
 Company hereunder, shall be subject to all governmental laws, rules and
 regulations and to such approvals by any government or regulatory agency as may
 be required.


4. Grantee Bound By Plan. The Grantee hereby acknowledges receipt of a copy of
 the Plan and agrees to be bound by all the terms and provisions thereof. To the
 extent that this agreement is silent with respect to, or in any way
inconsistent with  the terms of the Plan, the provisions of the Plan shall
govern.


5. Notices. Any notices hereunder to the Company shall be sent to the following
 address: Nutrition 21, Inc., 4 Manhattanville Road, Purchase, NY 10577, USA,
 Attention: General Counsel; and any notice hereunder to the Grantee shall be
 sent to Grantee at Grantee’s residence or work location.


IN WITNESS WHEREOF, Nutrition 21, Inc. has caused this Agreement to be executed
by an authorized officer of the Company and the Grantee has executed this
Agreement, both as of the day and year first above written.
 
 

  By ______________________________  
General Counsel
         
  ______________________________
 
Grantee/Employee Signature

 
 

--------------------------------------------------------------------------------

